t c summary opinion united_states tax_court jon michael rogers petitioner v commissioner of internal revenue respondent docket nos 19156-06s 13665-07s filed date jon michael rogers pro_se terry serena for respondent thornton judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not 1unless otherwise indicated all section references are to the internal_revenue_code reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue in these cases is whether respondent is entitled to proceed with proposed levies to collect petitioner’s unpaid and federal_income_tax liabilities when the petitions were filed petitioner resided in background kentucky in petitioner married lisa c rogers mrs rogers they soon began to have financial troubles partly because of large credit card debts that mrs rogers brought to the marriage to help get their finances in order petitioner encouraged mrs rogers to file for bankruptcy which she did on date on date she received a discharge_in_bankruptcy but it did not cover her tax_liability petitioner’s tax_liability on or before date petitioner and mrs rogers filed a joint form_1040 u s individual_income_tax_return for petitioner prepared the return the return showed tax due of dollar_figure before application of an dollar_figure withholding credit and a dollar_figure payment resulting in an dollar_figure underpayment on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a 2all dollar amounts are rounded to the nearest dollar hearing with regard to the unpaid tax_liability on date petitioner submitted form request for a collection_due_process_hearing on this form he indicated that he and mrs rogers were separated pending divorce proceedings he stated it is my understanding we began making dollar_figure month installment payments on this debt in january ‘06 i have been sending her mrs rogers money to do so we would propose to continue to pay this debt in that manner petitioner checked a box on form to indicate that he was requesting relief from joint_and_several_liability on their joint_return innocent spouse relief but did not as the form directs attach any form_8857 request for innocent spouse relief on date following a telephone hearing respondent issued a notice_of_determination sustaining the proposed levy the notice_of_determination states the settlement officer advised you there was no record of your being included on an installment_agreement you declined to establish an installment_agreement during the hearing you indicated you wanted to determine what happened to the payments you sent to your spouse to set up the installment_agreement you did not file form_8857 for innocent spouse consideration and did not state you were not liable for the taxes since you did not propose an acceptable collection alternative appeals is unable to grant you relief from the final notice on date petitioner filed his petition at docket no 19156-06s seeking judicial review of this determination on date before the scheduled trial date petitioner submitted to respondent form_8857 requesting innocent spouse relief for upon respondent’s motion the trial date was continued to allow respondent’s innocent spouse unit to consider petitioner’s request on date respondent’s appeals_office issued petitioner a notice_of_determination denying petitioner’s request for innocent spouse relief for petitioner’s tax_liability in the meantime on date petitioner filed his income_tax return he elected married_filing_separately status the return showed dollar_figure of tax due before application of an dollar_figure withholding credit resulting in a dollar_figure underpayment on date petitioner submitted to respondent a form_9465 installment_agreement request proposing to pay dollar_figure per month toward his unpaid liability he did not submit any required financial information with the request on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with regard to the unpaid tax_liability on date petitioner submitted form requesting a hearing as before he checked a box on the form indicating that he was requesting innocent spouse relief he stated that he was divorced and that his ex-wife forced me to file married 3insofar as the record shows respondent never agreed to this requested installment_agreement the record is inconclusive as to whether respondent ever processed it separate in which resulted in an unexpected liability for claiming that one-half of his tax_liability belonged to mrs rogers he stated that he wanted to combine the matters in question for with those i have previously asserted for there was no form_8857 attached to the form but petitioner submitted one a few days later on or about date on date petitioner had a telephone hearing with a settlement officer according to the settlement officer’s notes petitioner acknowledged that his request for innocent spouse relief for was incorrect the settlement officer offered petitioner an installment_agreement for petitioner to pay dollar_figure per month or alternatively a 90-day extension of time to pay during which petitioner could try to set up a different installment_agreement and petitioner chose the latter option consistent with this understanding on date respondent issued a notice_of_determination sustaining the proposed levy but suspending collection action until date to provide petitioner the agreed-upon 90-day extension of time to pay petitioner timely petitioned the tax_court discussion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 once the commissioner’s appeals_office issues a notice_of_determination the person may seek judicial review in this court sec_6330 in these proceedings petitioner seeks two types of relief innocent spouse relief pursuant to sec_6015 and a collection alternative a innocent spouse relief in general married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election for a year each spouse is jointly and severally liable for the entire federal_income_tax liability assessed for that year whether as reported on the joint_return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs subject_to various conditions an individual who has made a joint_return with his or her spouse for a year may seek relief from the joint_and_several_liability arising from that joint_return there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and in certain circumstances sec_6015 provides equitable relief if relief is not available under sec_6015 or c if the commissioner denies a taxpayer’s request for relief under sec_6015 the taxpayer may petition this court to review the determination sec_6015 when petitioner filed his petition in docket no 19156-06s respondent had made no determination regarding innocent spouse relief for because petitioner had filed no form_8857 for subsequently petitioner filed form_8857 for and respondent issued a determination denying his request for innocent spouse relief treating that determination as a supplement to respondent’s sec_6330 determination we conclude that we may review in this collection proceeding respondent’s determination to deny innocent spouse relief see pahamotang v commissioner tcmemo_2003_177 petitioner’s contention as best we understand it is that he is entitled to innocent spouse relief for because he has not received credit for monthly payments that he claims to have made to mrs rogers with the understanding that his payment sec_4with respect to his liability petitioner filed a form_8857 a few days after filing his request for a sec_6330 collection hearing respondent issued no separate determination with respect to petitioner’s request for innocent spouse relief for and did not expressly address the issue in the sec_6330 determination for apparently on the assumption that petitioner agreed he did not qualify for innocent spouse relief for because petitioner was entitled to raise spousal defenses under sec_6330 we shall review petitioner’s claim for innocent spouse relief for as part of our review of respondent’s determination under sec_6330 for would be applied to their joint federal_income_tax liability he also claims that he is entitled to innocent spouse relief for because his deficiency would have been smaller if mrs rogers had agreed to file a joint_return with him for we may quickly dispose_of petitioner’s claim for innocent spouse relief for by its terms sec_6015 applies only if an individual has made a joint_return sec_6015 because petitioner filed no joint_return for sec_6015 is inapplicable--indeed it is not meaningful to speak of relief from joint_and_several_liability for a year in which petitioner has no joint_and_several_liability for the analysis is more complicated petitioner does not qualify for relief under sec_6015 or c because the joint tax_return reported the full amount of tax due and therefore the liability is due to underpayment_of_tax not understatement_of_tax accordingly petitioner’s sole avenue of relief is through sec_6015 see 120_tc_137 a taxpayer who does not qualify for relief under sec_6015 or c can be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 in determining the appropriate relief available under sec_6015 we apply a de novo scope and standard of review see porter v commissioner t c revproc_2003_61 2003_2_cb_296 prescribes guidelines for determining whether an individual qualifies for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent agrees that petitioner has met these threshold conditions once the threshold conditions have been met relief will ordinarily be granted with respect to underpayments of tax if the requesting spouse satisfies the so-called tier factors described in revproc_2003_61 sec_4 c b pincite respondent determined that petitioner failed to satisfy all these tier factors finding that petitioner had not established that he had no knowledge or reason to know that the tax would not be paid or that he would suffer economic hardship if relief were not granted if the requesting spouse does not qualify for relief under revproc_2003_61 sec_4 c b pincite a determination may nevertheless be made under revproc_2003_61 sec_4 c b pincite to grant relief revproc_2003_ sec_4 contains a nonexhaustive list of so-called tier factors that the irs will consider in deciding whether to grant equitable relief under sec_6015 respondent found that numerous tier factors weighed against petitioner among them petitioner had reason to know that the tax would not be paid petitioner was helping mrs rogers file for bankruptcy when they filed their joint_return petitioner prepared the joint_return and knew that he and mrs rogers had a liability petitioner has not complied with the tax laws going forward and petitioner earned more than twice mrs rogers’ income and would not suffer economic hardship if relief were denied the only factor that respondent found favored petitioner was that he was divorced upon careful review of the record and considering the evidence petitioner presented we agree with respondent that petitioner is not entitled to innocent spouse relief under sec_6015 5at trial petitioner produced a temporary order from the family court of putnam county w va dated date indicating that petitioner paid mrs rogers dollar_figure to apply to their joint federal_income_tax liability but that this amount was instead applied to her separate liability the temporary order also states that the family court will set a hearing after this to make petitioner whole hence while this evidence tends to corroborate petitioner’s claims regarding his payments to mrs rogers it also suggests that he may have recourse to relief outside the tax system and will not suffer economic hardship if innocent spouse relief is denied b collection alternatives although petitioner was entitled to offer collection alternatives at his sec_6330 hearings there is no indication that he ever did so to the contrary the notice_of_determination for states that petitioner declined to establish an installment_agreement during the hearing the settlement officer did not abuse her discretion by not considering collection alternatives that petitioner had not raised nevertheless during the collection hearing with respect to petitioner’s liability petitioner and the settlement officer agreed that collection action would be suspended for days after issuance of the notice_of_determination and that during this time petitioner could voluntarily pay his tax or propose an installment_agreement covering all his outstanding federal_income_tax liabilities according to the settlement officer’s case notes the levy would begin after the days expire the notice_of_determination for reflects this understanding for the reasons previously described we sustain respondent’s determinations to give effect to the terms of the notice_of_determination for and the parties’ apparent 6there is also no indication in the record that petitioner ever had any installment_agreement in his own name understanding underlying it we shall direct that respondent suspend the proposed levies for days to give petitioner an additional opportunity if he wishes to voluntarily pay his outstanding liabilities or propose an installment_agreement in the light of our holding today to reflect the foregoing appropriate orders will be issued
